Citation Nr: 1530371	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 






INTRODUCTION

The Veteran served in the United States Army Reserve, to include a period of active duty for training (ACDUTRA) from February 1984 to June 1984 and a period of active duty from October 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested a hearing before the Board at the RO in his July 2009 substantive appeal.  Pursuant to his request, the Veteran was scheduled for a hearing in April 2015; however, he did not report for that hearing.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claim system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the December 2014 statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are not relevant to the claim addressed herein.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's primary contention is that his hypertension is related to his service-connected PTSD.  See e.g., December 2007 VA Form 21-526.  The Veteran was afforded two VA medical examinations in connection with his claim.  See, May 2008 and February 2014 VA examination reports.  The examiners determined that his hypertension was caused or permanently aggravated by his service-connected PTSD.  However, the Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Here, the Veteran reported that his hypertension had its onset upon returning from Iraq.  See, May 2008 VA examination report.  Moreover, when the Veteran established care with the VA healthcare system in August 2007, it was noted that he had elevated blood pressure.  Therefore, the Board finds that entitlement to service connection on a direct basis has been reasonably raised by the record, and as such, an additional medical opinion is necessary.   

Moreover, the only service treatment records from the Veteran's period of active duty from October 2004 to December 2005 are his self-reported pre- and post-deployment assessments.  Although the RO determined that the service treatment records from February 1984 to December 2005 were unavailable for review, the Board finds that an additional attempt should be made to secure these records.  

Additionally, as the Veteran seeks treatment at VA healthcare facilities, on remand, all outstanding, relevant VA records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records, to specifically include from his period of active service from October 2004 to December 2005.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for an addendum opinion as to the nature and etiology of any hypertension that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

The examiner should specifically consider the following blood pressure readings from the Veteran's private treatment records: (1) 140/88 in April 2006; (2) 136/90 in October 2006; and (3) 118/90 in December 2006.  The examiner should also specifically consider the following blood pressure readings from the Veteran's VA treatment records: (1) 130/87 in August 2007 when he initially established care at VA with the notation of a past medical history of elevated blood pressure; (2) 172/119 and 142/109 in October 2007; and (3) 136/100, 126/84, and 140/90 in December 2007.  

(a) The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested during active duty service or within one year of separation from active duty (i.e. between December 2005 and December 2006).  

(b) If the examiner finds that the hypertension did not manifest during active duty or within one year of separation, the examiner should state whether it is at least as likely as not that the hypertension is otherwise causally or etiologically related to his military service, to include his reports of chest pains and pressure in his December 2005 post-deployment assessment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




